Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158633                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  BEATRICE ALGHALI and HAMID ALGHALI,                                                                 Richard H. Bernstein
            Plaintiffs,                                                                               Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  and
  PAIN MANAGEMENT & EMG,
           Intervening Plaintiff,
  v                                                                SC: 158633
                                                                   COA: 343359
                                                                   Wayne CC: 16-004334-NI
  HANOVER INSURANCE COMPANY and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendants/Third-Party Plaintiffs/
             Cross-Defendants-Appellants,
  and
  ACE AMERICAN INSURANCE COMPANY,
           Defendant/Third-Party Defendant/
           Cross-Plaintiff-Appellee,
  and
  SCOTT DAVID WOODS,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 20, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2019
           a0529
                                                                              Clerk